Title: To John Adams from François Adriaan Van der Kemp, 8 June 1817
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 8 Jun. 1817.


Since the 7th of Febr—I did not receive a line from my frend—but having been honoured with two Letters of your Ladÿ, without a hint, that your health was not So good, and having read in the N. papers—that you were present at a festival at Boston, I presume, that other more Serious occupations kept you employ’d—or that Letter writing became rather to you a penible task, whenever you could not promote any good purpose with it, in the Latter case—I knew you—would have written—even at the cost of Some pain.
My continued Labours in my garden, compelled by the frost and worms—to renew my exertions for the 3d and 4th time, prevent me, to indulge this gratification as often, as I might wish—and now I foster the hope, that the outlines, which I Send for your perusal—may, as usual, meet with an indulgent reception. It is a legacÿ to my Son, and, as Such, it will be read and considered. If it happened, that it was your opinion—that this Bagatelle can confirm my Boston Frends—in their favorable Sentiment, which have been instilled in them by your Partial frendship—procure—in that case—and in that alone, a Sight of it to mr. Sam. Eliot and Dudley A. Tyng, under condition, to return it directly to you when I Sollecit, to gratify me, by Sending it to my Son—J. J. van der Kemp at Philadelphia—to whom it Shall be acceptable. My good frend Busti renewed this year his urging invitation—to go and visit Him, and—to cut of everÿ pretext, althoug he was persuaded—that it was to me a desirable thing—to See him, and my children—charged him Self with the expences of my journeÿ—either that I resolved—to Start alone, or with one or more of—or even with my whole family. I thus intend to comply with this kind compulsion in the fall,—and continue to live in the hope, that I may yet enjoy the happiness, how feeble it is, to See you and your Lady once more at Quincÿ. It was certainly not more plausible in the beginning of 1813 and yet it happened—and why Should  this fulfilment of my wishes be deemed So impossible—whereas I enjoy it—in Some respect—by anticipation.
I perceive my Letter is as barren, as the Season—but how can I prevent it? I do not possess Such an inexhaustable funds as my frends—To what reason is owing—that the Romans remained So far below the Greek in arts and Sciences—that Scarc a comparison in can be instituted? I know—your Son’s ingenious and masterly paralel between Cicero and Demosthenes—but is this not a Singular case—and could he meet with the Same Success—in other cases: and yet—they possessed all the treasures of these great men—and left us nevertheless Scarce any monument—in which they—equalled—much less Surpassed them—or left behind any discoverÿ in the realm of truth or Philosophy,—which might keep our judgment in Suspence. Should their Politic organisation, and unrelenting Struggles for power have Some Share in this event?
I Shall Sent, when I have time to translate it from the German—to mr Tyng—with the request of communicating it with you—a Short detail of the Christian Religion—of late I. Iselin—the most luminous—I met with yet in any European writer—it is penned with a vast deal of circumspection—but his Whole Philosophical work—die geschichte der menschheid—evinces his extensive views. It was published in 1786—the fifth—ed.
Remember me with your usual kindness to your Ladÿ—while I remain with Sincere and affectionate esteem— / My Dear and respected Sir! / Your most obed. and obliged St.


Fr. Adr. vanderkemp




